Citation Nr: 9905618	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  98-05 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for status post left 
(minor) shoulder replacement due to degenerative arthritis 
and chronic dislocation, currently rated as 50 percent 
disabling.

2.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1965 to April 
1970.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1998 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs Regional 
Office (VARO).

The record does not show that VARO considered referral of 
this case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998).  
The United States Court of Veterans Appeals (Court) has 
recently held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  Moreover, the Court has also held that 
the Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only when circumstances are present which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 
227 (1995).  Having reviewed the record with these holdings 
in mind, the Board finds no basis for action on the question 
of the assignment of an extraschedular rating.



FINDINGS OF FACT

1.  The appellant's service-connected left (minor) shoulder 
disability is currently manifested by severe pain, weakness 
and restricted left shoulder motion; limitation of motion has 
been confirmed by satisfactory evidence of painful motion and 
the appellant is unable to perform the normal working 
movements of the left shoulder with normal excursion, 
strength, speed, coordination and endurance.

2.  The appellant does not have a combined service-connected 
disability rating of at least 70 percent, with at least one 
service-connected disability rated at least 40 percent or 
more.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 50 
percent for status post left shoulder replacement due to 
degenerative arthritis and chronic dislocation are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.321, Part 4, Diagnostic Code 5051 (1998).

2.  The appellant lacks entitlement under the law to a total 
disability rating based upon individual unemployability due 
to service-connected disability.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1998); 38 C.F.R. § 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision dated June 1975, service connection was 
established for post operative residuals of surgery for 
recurrent dislocation of the left shoulder at the 10 percent 
disability.  Thereafter, the appellant's left shoulder 
continued to worsen, becoming frozen and virtually ankylosed, 
and he underwent a total left shoulder joint replacement.  
Subsequently, his function improved with significant relief 
from pain, but there was still severe restriction of motion.  
In a rating decision dated July 1992, the left shoulder 
condition was evaluated as 20 percent disabling.  However, 
the appellant continued to have chronic left shoulder pain 
with an episode of dislocation that required a closed 
reduction under anesthesia.  Because of marked limited use of 
the left arm, painful motion, atrophy, guarding, tenderness, 
and complaints of pain with any carrying or lifting, a 50 
percent disability evaluation was assigned in September 1993.

In March 1997, the appellant requested an increase in his 50 
percent left shoulder disability evaluation.  At this time, 
he submitted a letter dated February 1997 from R.A. Conn, 
M.D.  This letter reflects that the appellant recently 
underwent a left total shoulder arthroplasty revision 
secondary to severe pain.  A spiral fracture at the tip of 
the left shoulder was found.  The physician noted that 
"[t]his is a problem that will carry with it an impairment 
on a permanent basis for the rest your [the appellant's] 
life" and that the possibility of further surgery was always 
present.

In a May 1997 letter, Dr. Conn again indicated that the 
appellant underwent a left shoulder arthroplasty revision in 
February 1997 due to his left shoulder chronically 
dislocating and a fracture of the humerus.  As a result, the 
appellant reportedly has had severe pain and an inability to 
function, with restricted left shoulder motion.  It was noted 
that the appellant could not move his left shoulder beyond 
neutral or over his head, and that he could not lift heavy 
weights.

In June 1997, a VA examination was conducted.  Clinical 
findings were positive for swelling over the dorsum of the 
left hand and difficulty bending the elbow.  Strength was 
poor to fair in the left hand grasp.  There was 10 degrees of 
abduction and 20 degrees of forward flexion in the left 
shoulder.  There was difficulty achieving this range of 
motion and pain accompanied the motion.  The appellant 
reported severe pain even with bending the elbow because of 
tightness of the bicep muscles over the arm.  Functionally, 
the appellant had difficulty taking his shirt off and he was 
not able to use the upper left extremity at all.  Internal 
and external rotation cold not even be tested due to severe 
discomfort and limitation in the range of motion.  The 
impression was status post left shoulder arthroplasty 
(revision).  Examination of the right arm was unremarkable.  
It was noted that "[f]unctionally, the patient is not 
capable of using [his] left upper extremity to any extent at 
this point and chances of his functional recovery in the left 
shoulder and upper extremity are minimal."

In a letter dated July 1997, Dr. Conn indicated that the 
appellant had chronic left shoulder disability with severe 
limitation of motion, essentially no overhead elevation and 
constant pain, even at rest, which precluded him from 
working.  Dr. Conn added, in a letter dated October 1997, 
that even some types of sedentary work using his left arm 
were precluded because of persistent pain and weakness of the 
left arm.

In February 1998, the appellant requested a total rating 
based on individual unemployability due to service-connected 
disability.  The appellant has a single service-connected 
disability, the left shoulder, rated at the 50 percent 
disability level.

In February 1998, a VA examination was performed.  The range 
of left shoulder motion was 15 degrees on abduction, 25 
degrees on flexion, 0 degrees on external rotation, and 45 
degrees on internal rotation.  There was full range of active 
motion in the left  elbow, wrist and fingers.  He could 
approximate the tips of his fingers to the palm of the left 
hand and could oppose the thumb to the tips of the lateral 
four fingers.  Radial pulses were palpable.  The impression 
was status post left shoulder hemiarthroplasty.  The examiner 
noted that there was marked restriction of motion, which he 
suspected was permanent in nature, and that he believed the 
appellant was functionally capable of performing clerical 
type work or ambulatory work that did not involve use of his 
left (minor) arm.  He further noted that the appellant had 
good function in the elbow, wrist and hand, and that his left 
hand could be used as an assisting hand even though the 
appellant would not be able to lift or manipulate controls or 
parts with his left shoulder.

In July 1998, the appellant was notified that he was awarded 
disability benefits from the Social Security Administration 
(SSA).  In their favorable decision, SSA noted that the 
appellant lacked the residual functional capacity to perform 
more than a limited range of "sedentary" work and that he 
could not perform past relevant work.  The SSA decision 
further noted that they afforded the statements of the 
appellant and Dr. Conn significant weight in reaching their 
conclusion.  The VA examination reports were not considered 
by the SSA.

In August 1998, a personal hearing was conducted.  The 
appellant testified that he had essentially lost all use of 
his left arm due to extreme pain, weakness, and restricted 
motion.  He further testified that, because of his service-
connected left shoulder disability, he could no longer 
perform his past relevant work, which consisted of mostly of 
jobs requiring manual labor.

ANALYSIS

Increased Ratings

In evaluating the appellant's request for an increased rating 
for left shoulder disability, the Board considers the medical 
evidence of record.  The medical findings are compared to the 
criteria in the VA Schedule for Rating Disabilities.  
38 C.F.R. Part 4 (1998).  In so doing, it is our 
responsibility to weigh the evidence before us.  Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1998).

The Board has carefully reviewed the pertinent medical 
evidence, including the appellant's entire medical history in 
accordance with 38 C.F.R. § 4.1 (1998) and Peyton v. 
Derwinski, 1 Vet.App. 282 (1991).

The VA Schedule for Rating Disabilities provides, where there 
is shoulder replacement (prosthesis), a minimum rating of 30 
(major) and 20 (minor) percent.  With intermediate degrees of 
residual weakness, pain or limitation of motion, the shoulder 
is rated by analogy to diagnostic codes 5200 and 5203.  With 
chronic residuals consisting of severe, painful motion or 
weakness in the affected extremity, a 60 (major) and 50 
(minor) percent rating is provided.  A 100 percent rating is 
provided for 1 year following implantation of the prosthesis, 
major or minor extremity.  38 C.F.R. § 4.71a, Diagnostic Code 
5051 (1998).

Additionally, the schedule provides that loss of the humeral 
head (flail shoulder) is rated at the 70 percent disability 
level for the minor extremity.  38 C.F.R. § 4.71a, Diagnostic 
Code 5202 (1998).

The medical evidence of record clearly reflects that the 
appellant suffers from severe pain, weakness and restricted 
left shoulder motion.  Limitation of motion has been 
confirmed by satisfactory evidence of painful motion and the 
appellant is unable to perform the normal working movements 
of the left shoulder with normal excursion, strength, speed, 
coordination and endurance.  Additionally, he has significant 
functional loss of the left arm due to pain.  However, 
comparing the medical findings of record to the relevant 
rating criteria, we note that the appellant is currently 
rated at the maximum disability level, 50 percent, for 
residuals of prosthetic implantation for a minor extremity, 
following the initial year of the implantation, under 
diagnostic code 5051.  A rating in excess of 50 percent for 
left (minor) shoulder impairment requires loss of the humeral 
head (flail shoulder), which is not shown by the medical 
evidence of record.

Notwithstanding the medical findings of record showing severe 
left (minor) shoulder impairment, the VA Schedule for Rating 
Disabilities does not provide a higher level of disability 
for residuals of prosthetic implantation of the minor 
shoulder and the appellant does not satisfy the criteria for 
an increased rating based on loss of the humeral head (flail 
shoulder).  Therefore, Based on the above findings, and with 
consideration of the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59, the Board finds that a rating in excess of 50 
percent is not warranted.


Total Ratings

The appellant is seeking a total rating based upon individual 
unemployability due service-connected disability.  Service 
connection has only been established for left shoulder 
impairment, discussed above, at the 50 percent disability 
level.

Total ratings for compensation may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16 (1998).

In this case, we note that the schedular criteria pursuant to 
38 C.F.R. § 4.16(a) (1998), have not been met.  Therefore, 
the appellant lacks entitlement to the benefit sought under 
the law and his claim must be denied.  Sabonis v. Brown, 6 
Vet.App. 426 (1994).



ORDER

An increased rating for left shoulder disability is denied.

A total rating based upon individual unemployability due to 
service-connected disability is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

